Bigelow, J.*
By virtue of the charter of the city of Worcester, St. 1848, c. 32, § 8, and the ordinance of the city of 1854, the marshal and his assistants were ex officio constables. It was the persons appointed to and holding both offices — the office of constable being incidental to that of marshal or assistant marshal — who were required by section fifth of the ordinance to pay into the city treasury the fees received by them for service of criminal processes. The words “ assistant marshals ” in this section are used as designatio personarum. The manifest purpose of the provision was to require that they should pay over, not only the fees which they should receive when acting strictly as marshals, but also those which the persons thus designated should receive for service of criminal processes, with*80out reference to the capacity, whether as marshal or constable, in which they should be received. No other construction is consistent with the explicit provision of the ordinance that their salaries shall be in full for all their services. The powers and duties of assistant marshals in executing criminal process are nearly identical with those of constables, and these powers and duties comprehend a large part of the services required of those holding the office of city marshal. If the construction for which the defendant contends should be adopted, it would follow that it would be wholly optional with the officers whether they should receive any fees for serving criminal processes as marshals. By electing to act and make their returns as constables instead of as marshals, they might in all cases of the service of criminal process receive the fees to their own use, and thus obtain a compensation which was clearly intended to be included in their salaries. Such is not the true interpretation of the language of the ordinance, nor could it have been so understood by the defendant when he accepted office under it.
We can see nothing in the provision of the ordinance, requiring fees received by the marshal and his assistants to be paid into the city treasury, which in any degree contravenes public policy. On the contrary, it is well calculated to aid and support it. By giving a fixed salary to these officers who are intrusted with important duties, all temptation to multiply prosecutions for the sake of obtaining fees and all motives for extortion and oppression are taken away, and greater fidelity is likely to be secured by a fixed and reasonable compensation than by an uncertain and fluctuating one. Nor is there anything in this provision, to bring it within the principle of the common law which renders void all contracts made for the sale of public offices. There is no corrupt agreement here between individuals by which money is to be paid for obtaining a public office or influencing the appointing power, nor is there any contract for the payment of money to benefit the persons making the appointment There is nothing which tends to divert attention from the real merits of those applying for office, or which can lead to any improper influences in making the ap*81pointment or performing the duties of the office. It is like the ordinary case of a salary established for a public officer, for whose services certain fees are fixed by law, but who is obliged to account therefor to the public treasury.

Judgment for the plaintiff.


 Thomas, J. did not sit in this case.